JUAN MIGUEL      MATA    #       1732873
                                                 MCCONNELL UNIT
                                               3001 S.   EMILY DR.
                                           BEEVILLE,     TEXAS           78102


August 27,2015


COURTS OF APPEAL
FOURTH COURT OF APPEALS DISTRICT
ATT:    HONORABLE       KEITH    HOTTLE:      CHIEF CLERK
CADENA-REEVES JUSTICE             CENTER
300 DOLOROSA, SUITE 3200
SAN ANTONIO, TX.  78205-3037


RE:     TRIAL NO:        2714
        COURT OF APPEALS NO:             04-15-00366-CV
        STYLE:     MARIA ELENA         MATA
                   V.
                   JUAN    MIGUEL     MATA


Dear Honorable Hottle;


     Please accept the enclosed foregoing instrument of Appellant Brief.  Could
you file these document  and docket them, bringing them to the attention of the
Honorable       Court-


     Before filing these brief could you, please attach a copy of all the appendixes
filed in the previous proceeding of a Writ of Mandamus No.  04-15-00214-CV-  I
have cross reference everything                  from these number to these appeal                  no.   04-15-00366-CV.


        A copy of       the same has been forwarded;                 Hand delivered        to   the attorney at
record,       County Attorney Daniel Gonzalez,               for Maria Elena Hata.


        My apology for          the   inconvenience if any about attaching copies that have
been filed in the Writ of Mandamus.                    Your valuable             time and consideration is
greatly appreciated,             if you have any questions or information,                      please do not
hestitace to contact me at the above address.



                                                                           Sincerely;




                                                                                   MIGUEL MATA #     1732873
                                                                           APPELLANT:      PRO SE


ENCLOSURE:       APPELLANT      BRIEF
                 APPENDIX       (copy of the ORDER)
                 COPY OF NOTICE OF INTENT w/              MOTION TO SIGN ORDER
                 COPY OF DECLARATION TO            INABILITY TO PAY ANY COST

cc;    FILE
       DANIEL GONZALEZ:         DIMMIT COUNTY       ATTORNEY         &   ATTORNEY    FOR   APPLICANT MARIA     ELENA   MATA
       FOURTH COURT OF APPEALS:               SAN ANTONIO,   TEXAS
             TRIAL NO.     2714


          APPEAL NO. 04-15-00366-CV




      TO THE FOURTH COURT OF APPEALS


       COURTS OF APPEALS DISTRICT




            SAN ANTONIO,   TEXAS

********************




             IN THE MATTER OF


       JUAN MIGUEL MAT*- APPELLANT



                 VERSUS




        MARIA ELENA MATA-APPELLEE



********************




                BRIEF FOR


                AN APPEAL




      [ORAL ARGUMENT NOT REQUESTED]




                                  rAPPELLANT/ ?RO SE
                                  Me.   CONNELL UNIT
                                   3001 S.   EMILY DR.
                                   BEEVILLE, TEXAS 78102-8696
                                    IDENTITIES OP THE PARTIES


JUAN MIGUEL MATA-             -                                                 APPELLANT
TDCJ-ID # 1732873
Me.   CONNELL UNIT
3001 S. EMILY DR.
BEEVILLE,   TEXAS     78102


MARIA ELENA FRAZIER f-k.a-                                                        APPELLE
MARIA ELENA MATA
P.O. BOX 344
BURLEY/   IDAHO     83318


DIMMIT COUNTY COURTHOUSE-                                       -   ATTORNEY FOR APPELLE
c/o DANIEL GONZALE2; COUNTY ATTORNEY
103 NORTH 5th STREET
CARRIZO SPRINGS,     TEXAS        78834




                                              -2-
                                TABLE OF CONTENTS


IDENTITIES OF PARTIES                               page 2


TABLE OF CONTENTS                                   page 3


INDEX OF AUTHORITIES                                page 4


STATEMENT OF THE CASE                               page 6


ANY STATEMENT REGARDING ORAL   ARGUEMENT            page 7


ISSUES PRESENTED                                    page 8


STATEMENT OF FACTS                                  page 10


SUMMARY OF ARGUEMENT                                page 12


ARGUEMENT                                           page 13


PRAYER                                              page 18


            ./^-.'i-i-                              page 19




                                       -3-
                                 INDEX OF AUTHORITIES

AUTHORITIES                                                    PAGES
1.    Cooke v. Cooke (Tex.App.-Dallas 2001)                       13
      65 S.W. 3d 785

2.    In Re Cummings (Tex.App.-Corpus Christi 2000)               14
      13 S.W.    3d 472


3-    James v. Hubbard     (Tex.App.-San Antonio 1998)            14
      985 S.W.    2d 516


4.    Pena v. Garza (Tex. App.-San Antonio 2001)                  13
      61 S.W.    3d 529


5.    Striedel v. Striedel (Tex. App.-Corpus Christi 2000)        14
      15 S.W.    3d 163


6.    Williams v. Williams (Tex.App.-Fort Worth 2000)             14
      19 S.W. 3d 544


7-    Vongontard v. Tippit    (App. 1 Dist. 2004)                 11
      137 S.W. 3d 109


8.    Texas Code of Criminal Procedure                          8/10
      Article 5.05


9-    Texas Civil Practice and Remedies                         8/10
      Section 16.064


10.   Texas Family Code                                           12
      Section 71.004

11.   Texas Family Code                                      8/11,13
      Section 81.001


12.   Texas Family Code                                            6
      Section 81.009


13.   Texas Family Code                                      8/11/13
      Section 82.002

14.   Texas Family Code                                      8/11/13
      Section 85.001

15.   Texas Family Code                                          6/8
      Section 85.025(b)

16.   Texas Family Code                                           10
      Section 87.001


17.   Texas Family Code                                           10
      Section 105.001



                                          -4-
AUTHORITIES                                 PAGE #

18.   Texas Family Code                      6/8
      Title 4

19.   Texas Rules of Appellate Procedure      13
      Rule 52 (a)

20.   United States Constitution               9
      14th Amendment




                                      -5-
                                STATEMENT OF CASE



       Appellant, Juan Miguel Mata seeks an appeal, on qrounds that this Protective

Order No- 2714/ is not in accordance to Tex. Fam. Statutes/ Title 4.    Appellant

agreed to this protective order, on insunations of the judge presiding in Dimmit

County Court. The trial court abuses its discretion when it fails to properly

apply the law to the undisputed facts, when it acts arbitrarity or unreasonably/

or when its ruling is based on factual assertions unsupported by the record.

Appellant NO longer AGREES.    Appellant has sought review through properly filed

motions by a third party servicing them to the County Clerks' Office/ as follows

are motions filed/ Motion to Modify, Motion to Quash, Motion to Examine Evidence,

Motion to Object, Motion to Sign Orders, and Motion to Appeal.     The trial court

has acted bias toward the Appellant and has neglected the Honorable Francisco G.

Ponce ministerial duties to rule and make a just determination, so therefore

Appellant desires to enter this appeal pursuant to Tex. Fam. Code § 81.009, for

purposes of this ORDER be review, upon a hearing pursuant to § 85.025(b): Tex.

Fam.   Code.

       Appellant has filed a Writ of Mandamus in these Honorable Court in where

Honorable Francisco G- Ponce voluntary recusal himself, and this Writ of Mandamus

is currently active under Court of Appeal No.    04-15-00214-CV.   Please see files

for    APPENDIXES cross reference to the references   mentioned in this BRIEF.




                                        -6-
                       ANY STATEMENT REGARDING ORAL ARGUMENT




     Appellant objects to oral argument to be permitted.         Protective Order No.

2714 can be clearly and evidently seen that NO family violence was found in the

trial courts1   findings/   upon the State presenting the Application to the Dimmit

County Court.     Evidence can be seen on page 2 of the ORDER/    where the trial

judqe scratched out the markinq      [X] that was presented by the Appellees'

Attorney/   and can be compare to the signing of the presidinq      iudge on page 6 to


page 2 initials.     Please see Appendix   "A"/   Id. pg 2, 6.


     No attachments were made by the Dimmit County Attorney at time of present

ing evidence.     To be more precise/   NO REPORTS and or RECORDS were presented/   to

the trial court from a law enforcement agency to sustain any arqument from the

State/   therefore appellant on evidence that the State and trial court have


judicially neglected the desposition of all motions filed/       and has brought evid

ence to compel Honorable Francisco G.      Ponce on a previous Writ of Mandamus No.


04-15-00214-CV.     Appellants'   confinement impairs the opportunity to be presently


present on any oral argument/     and appellant feels if oral arqument is allowed;


by any electronic communication would not be as effective to present and have

a fair hearinq/ and cross examine any witness.




                                           -7-
                                 ISSUE PRESENTED



     Appellee's attorney has Exercise Effect of Lack of Jurisdiction pursuant

to §16-064; Tex. Civ. Prac and Rem.      Appellee is a non-resident of the State

of Texas since May 19/2014/   Please see Appendix "J",    defined as a Sworn Declar

ation to be a resident of the State of Idaho.       Appellees'   attorney entered a


Motion to Extend/   exercising jurisdiction over non-resident on Seotember 16/2014/


and the Honorable Judqe Francisco G.   Ponce exercise conflict of interest by

hearinq this action and siqninq ORDER/   despite that his Son Michael A.      Ponce had


been attorney of record on Appendix "K", also please see Appendix "B".

     Appellee's attorney did not entered evidence as described on Tex. Code of

Crim. P./ Article 5.05/   to support Appelle alleqations filed on a separate


sheet to these application of a protective order.

     Trial Court VIOLATED Tex. Fam. Statutes/      Title 4, where NO Family Violence

was found in the trial courts'   Findings/ and issued an ORDER aqainst the Texas

statutes, so therefore these ORDER is in     VIOLATION to the followinq statutes;

Tex. Fam. Code §81.001,    which clearly states,    " A court SHALL render a Protect

ive Order as provided by Tex. Fam. Code §85.001/ states IF the court FINDS that

Family Violence has Occurred and   is likely to Occur in the future."      Pursuant to


Tex. Fam. Code §82.002/ entitled "Who May File Application."

     Trial Court has judicially neglected all his ministerial duties on not

rendering a desposition on the motions properly filed with the Dimmit Countv


Clerk/   and upon his discretion of issuinq these ORDER,    the coutt has altered the

statutes prescribed within the law.    In accordance to Tex. Fam. Code §85-025(b);

states that   "a person who is subject of a protective order may file a motion not

earlier than the first anniversary of the date on which the ORDER was rendered


requestinq that the court review—".      The trial court has intentionally VIOLATED


Appellants'   constitutional riqhts by not reviewinq these ORDER on properly filed



                                       -8-
motion.   Please see Appendix "E" and "G".

      NO service of citation was ever served on ADpelant/    to oroDerlv inform

Aooellant in DUE PROCESS:   14th Amend.; U.S. Constitution of the application

for   a Protective Order or the Extension of the ORDER.     Please see Appendix

"B thru D".




                                      -9-
                                    STATEMENT OF FACTS


     Appellant, Juan Miguel Mata/ appeals uoon change of conditions that Appel-

lee NO longer resides in the State of Texas.       Please see Appendix "J", Applicants'

affidavit of residency of the State of Idaho,      filed with Writ of Mandamus # 04-

15-00214'JCV and all foregoing appendixes here in mentioned in these brief.         The

ADDelles' Attorney has exercised Effect of Lack of Jurisdiction pursuant to

§16.064; Tex. Civ. Prac and Rem.        According to Tex Fam. Code § 85.005, states

a protective order expires on the date the ORDER is ordered to expire, please

see Appendix "B" and "C".


     Appellant, Juan Miquel Mata, NO lonqer AGREES to the terms and has reauested

for a review.   Appellant has entered a Motion to Modify with title Motion to

Amend with governing code, pursuant to §87.001; Tex. Fam. Code, on November 3,

2014, Dlease see Appendix "E".       Appellant parent-child relationship has been

affected and is causinq alienation of love that the children would naturally

have for their natural    father.


     Appellant appeals in conjunction to the lack of reports, and records,      in

accordance to Tex. Code of Crim. P.; Article 5.05, to demostrate clear and con

vincing evidence, that evidence was indeed entered to suooort the alleaations

made by the Appellee.     Appellant has filed a Motion to Examine Rvidence in

reference to the allegations presented by Appellee throuqh the attornev of

record.   In this Pro Se pleadinas,     Appellant has reauested these reports and

records to be entered as evidence IF reports and records were made by a Law

Enforcement Agency as described in these statute, describing the events within

these Protective Order.     Appellee stated NO Law Enforcement Reports and Records

were ever entered with the application,      to applv for a protective order.

Appellant would like to examine such evidence to sustain this protective order

on allegations made by appellee,      filed on a separate sheet with the application.


                                          -10-
Appellant has respectfully requested such reports/ but no reports or records

have ever been rendered/ as preponderance of evidence.     A motion has been filed

since November 3/2014, Dlease see Appendix "E" filed in Writ Brief # 04-15-00214-

CV in these Honorable Court.     Appellant filed these motion in an omnibus motion

for the trial court to review and hear all evidence but Honorable Francisco G.

Ponce has refused to hear and review all evidence in his official capacity/ so

therefore Appellant appeals to these Honorable Court to review these ORDER and

OVERTURN the trial courts decision.


     Appellant has entered also Motion to Object on February 10/2015/ pursuant

to §§81.001, 85-001 and §82.002;Tex. Fam. Code, entitled/     "Who May File Applicat

ion," please see appendix "G".     The trial court FINDINGS state "NO Family Viol

ence has occurred or is likely to occur."      Please See Appendix "A" on page 2.

Trial Court upon discretion of his official capacity/ signed the ORDER in

VIOLATION to Texas Family Statutes and Codes described herein.

     Appellant appeals due to the party has filed Motion to Quash on qrounds

that these protective order is in VIOLATION to Texas Family Statutes described

herein, on February 10/2015, and previously had filed a motion on April 14/2015/

see Appendix "I"/   titled/ Motion to Appeal and Motion to Quash.


     Appellant appeals pursuant to Vongontard v- Tippitt (App. 1 Dist. 2004),

137 S.W. 3d 109, in which these protective order is final, appealable due to

it disposes of all parties and issues in these case.




                                        -11-
                               SUMMARY OF ARG0B1ENT



    Appellant objects to Protective Order No. 2714 for not being in compliance

to the Texas statues/ the Rules of Procedure are general rules, while statues

are specific; thus* when the two conflict/ the statue trumps the rule. Pena v.

Garza, 61 S.W. 3d 529.   Also for an applicant to be eligible for a protective

order/ under the guidelines of the code annotations and statues/ family violence

has occurred or is likely to occur.    The disposition of this ORDER is in complete

judicial bias from the trial court because it does not follow the statues/ to

whom is entitled to such relief/ and who can apply.    No family violence is found

in the trial courts findings    as defined to^texas Family Section 71.004; as out

lined on page 2 of the ORDER/ so therefore this ORDER should be VOIDED or QUASH.




                                       -12-
                                    ARGUMENTS


      Appellant presents these appeal seeking that ORDER No. 2714 be void on

 arguments and evidence brought by the appellant.    Protective Order is in

 VIOLATION to statutes described in Tex. Pam. § 81.001,    "Entitlement to Protect

 ive Order", §85.001, "Required Findings and Orders", and § 82.002, "Who May File

  Application".   Within these ORDER NO FAMILY VIOLENCE has been found in the Court

 Findings, as stated in the ORDER, page 2, under Subtitle, "FINDINGS", the mark

 [X], the County Attorney presented as Family Violence Occurred; the trial judge

scratched over the mark [X] and placed the presiding judges intials.      Alternat

ively, if ORDER will not be VOID, that the ORDER be modified pursuant to §87.001

 (a); Tex. Fam. Code and natural, biological children of the Appellant be excluded
from the ORDER.


     Appellant presents these appeal because the trial court has maliciously

acted bias to the request of the appellant.     "A party is required to obtain a

ruling on the request, objection or motion.     Tex. R. App. P. 52(a).   Appellant

has properly filed these motions in the County Clerk's Office but Appellant has

not recieved no desposition.   And changed conditions have Occurred.

     In general, an appellate court has jurisdiction to review final and definite

judgements; a final judgement fully disposes of all issues and all parties.

Protective Orders rendered pursuant to family code are final and appealable

orders as long as the orders dispose of all parties and all issues.      Cooke v.

Cooke, 65 S.W. 3d 785 (Tex. App.-Dallas 2001)

     On a challenge to the legal and factual sufficiency of the evidence to sup

port the issuance of a protective order, the Court of Appeals applies the usual

standards of review, examining the evidence to see if there is any evidence to

support the findings, or if the evidence is so weak as to be clearly wrong and

manifestly unjust.   Pena v. Garza, 61 S.W. 3d 529 (Tex. App.-San Antonio 2001)



                                      -13-
      The court's objective in interpreting statues is to determine and give full

effect to the legislature's intent.     If a statue is clear and unambiguous on its

face/ statutory construction is not necessary, and the statute's words will be

given their plain and common meaning.     Statues are presumed to have been enacted

by the legislature with complete knowledge of existing law and withreference to

it.   The statutory definition of    "court" and the legislature's    -omission of

"jury" and    "trier of fact" in family code provisions,   providinq that the "court"

SHALL DETERMINE WHETHER FAMILY VIOLENCE OCCURRED AND RENDER A PROTECTIVE ORDER IF


THE "COURT" FINDS FAMILY VIOLENCE,    MAKE CLEAR THAT THE LEGISLATURE INTENDED THAT


COURTS,   NOT JURIES,   HAVE THE RESPONSIBILITY OF MAKING THE FINDINGS NECESSARY FOR


THE ISSUANCE OF A FAMILY VIOLENCE PROTECTIVE ORDER. Williams v. Williams 19

S.W. 3d 544 (Tex.App.-Fbrt Worth 2000).

      Order prohibiting      family member from engaqinq in specified conduct for

period of one year was permanent injunction constitutinq appealable final order

even thouqh it was called a     "protective order"; duration of iniunction did not

depend on any further action by court.      James v. Hubbard, 985 S.W. 2d 516

      General principles of due process dictate that a litiqant has a right to

be heard and that the court must protect that riqht; opportunity to be heard


and present evidence must generally amount to more      than a cursory opportunity

to cross-examine the other party's witnesses. Striedel v.. Striedel 15 S.W. 3d

163 (Tex.App.-Corpus Christi 2000)


      The Fourth Court of Appeals has recently held that a protective order is

one whose "duration does not depend upon further action by the trial court" and,

therefore,   is   "final" for purposes of appelate jurisdiction.     In_r© Cummings,

13 S.W. 3d 472.




                                        -14-
     On January 20/2011,    the Court heard the Application for Protective Order

of Maria Elena Mata< applicant-     Upon being in the judges' office and not in

the County Court.    The presiding judge; Honorable Francisco G. Ponce/      issued a

protective ordfifwith NO Family Violence Findings.     The ORDER was signed by the


influence of Honorable Francisco G. Ponce stating that appellant had the right


to hire an attorney but appellant would be wasting his economical resources be

cause it was the judges'   discretion/ discouraging appellant to counsel with an


attorney.    Appellant had NO knowledge that statue stated Family Violence has to

occur or is likely to occur to be entitled to a protective order/ pursuant to

the Texas Family statues/ so therefore appellant was influenced to sign the ORDER.


     On April 10/2015/ Appellant filed a Writ of Mandamus to compel Honorable

Francisco G. Ponce to act on his ministerial duties.         Appellant has properly

filed Motion to Modify on November 3/2014 at 2:55P.M. see Appendix "E", Motion

to Obiect on February 10/2015 please see Appendix     "G"t   Motion to Appeal and


Motion to Quash on April 14/2015 see Appendix "I", Motion to Sign Order and No

tice of Intent on May 15/2015/    please see Appendix"M". The Honorable Judge Fran

cisco G.    Ponce presiding has failed to hear and make a determination with least


possible delay/ on the motions properly filed by a third party.         In between this

motions;    appellant has filed letters requesting   a ruling on this motions/      please

see Appendix "F/H/h".    Appellant filed this letters requesting a ruling on Jan

uary 23/2014/ see Appendix "F";    also Appellant filed a second letter on March


20,2015 at 9:08A.M., see Appendix "H&h"; Appendix "F" was filed at 11:50A.M.;

to respectfully request the Honorable Judge Francisco G. Ponce to hear the mo

tion filed in his court/ by hand delivering this motions by a third party/          and

letters.


     Appellant brings an action on protective order no. 2714/        for review/ and

for this Honorable Court to render an equitable determination/        in where appellant



                                       —15-
shows entitlement in equity and in law.         A clear failure by the trial court to

analyze or apply the law correctly will constitue an abuse of discretion and

may result in appellate reversal.


     On November 3/2014 at 2:55P.M.,     appellant challenqed the State to the legal

and factual sufficiency/    of evidence to support the issuance of a protective

order.     Appellant respectfully requested the County Attorney to provide the

local Law Enforcement Agency incident reports and records to substantial-evidence

rule to hold the allegations of appellee and the courts decision of these protect

ive order.    Please see Appendix "E",   page 6/    "Motion to Examine Evidence".

     Appellant files these appeal/ pursuant to that its the Courts' objective to

interpret statutes to determine and give full effect to the legislatures' intent.

The statute's words will be given their plain and common meaning.         Within the

statute,    in order for a protective order to be issue,    family violence has occur

red and is likely to occur in the future,       in these case NO family violence has

occurred and is likely to occur as defined in the family code statute.         The

statute states the court shall determine whether family violence occurred and

render a protective order if the court finds family violence,        in trial no. 2714

and upon the execution of these ORDER/     the trial courts'   determination are within

the FINDINGS on page 2 of the ORDER/     No family violence occurred/ or is likely to

occur in the future.    Please see Appendix "A".

     One year anniversary has elapsed as stated in the statute and accordinq to

Texas statute, a protective order of one year is a permanent iniunction which

constitues of beinq final and appealable order,       even thouqh it is called a

"protective order".    Therefore,   the Fourth Court of Appeals has jurisdiction to

review and give full meaninq to-examine evidence to OVERTURN these ORDER-

     Appellant respectfully request to be heard/       as to the trial court in Dimmit




                                         -16-
County has VIOLATED the Appellants'    DUE PROCESS RIGHTS to be heard upon properly


filed motions/ and changed conditions have occurred and taken placed/       since the

ORDER was SIGNED/EXECUTED.


     This protective order/    upon the negligence of the Dimmit County Court/        to

rule on motions properlv filed/    does not depend on the duration/ upon further

action by the trial court/    so therefore/   is "final"   for purposes of appelate


jurisdiction.


     Appellant appeals the trial courts decision/      based on a Final Divorce Decree

please see Appendix "K" attach to the Writ of Mandamus No. 04-15-00214-CV.            This


■judgement rendered in the 365th District Court supersedes this protective order/

and in reference to this protective order and divorce decree/ they are conflict-


ina orders/ affecting the parent and child relationship in the best interest of

the appellants'   natural and biological children.




                                        -17-
                                     PRAYER


    WHEREFORE/ PREMISES CONSIDERED/ Appellant prays to the Honorable Said

Court to issue the following ORDER to OVERTURN the trial courts1 ORDER.        Ap

pellant prays that this ORDER be VOIDED or QUASHED/ alternatively Modify            to

exclude the appellant natural and biological children from the ORDER/ upon the

jurisdiction of the Notice of Appeal and Motion to Appeal.      Appellant prays for

such relief in law and in equity to which the Appellant shows just entitlement/


and that Appellants' pleadings are held less stringent than formal pleadings •

drafted by lawyers.   Appellant prays for all objections be     sustain and general

relief and allnature sought in the Notice of Appeal and within the Appellants'


Brief.




                                                    RESPECTFULLY SUBMITTED:




                                                    JUAN MIGUEL MATA # 1732873
                                                   APPELLANT:     PRO SE
                                                    Me. CONNELL UNIT
                                                    3001 S. EMILY DR.
                                                    BEEVILLE,    TEXAS 78102




                                      -IS-
                                                 APPENDIX




                                         NO.    04-15-0.0214-CV         NO.    04-15-00366-CV
                                                 Appendix
                                               Brief for Writ                     Appendix
         Description                            of Mandamus                   Appellants'   Brief
     1   "Agreed" Protective                       "A"
                                                                                     "A"
         Order; Trial Courts1
         Judqement


  2.      "States'" Motion to Extend              "B"                                11B"

 3. ORDER to Motion to Extend                     "C"
                                                                                    "C"
          "States1"


 4. Peace Officer Return                          "D"
          Certificate of Service

 5. Appellants' Motion to                         "E"                               "E
          Amend/ Modify

 6. Appellants' Letter REQUEST                    "F"
          to Rule


 7. Appellants' Motion to Object                  "G"                               "G"

 8. Appellants'         2nd letter                "H"                               "H"
         requesting    to rule


9.       Appellants' letter delivered                                               11 h"
         to -judges office

10. Appellants' Motion to Appeal                  "I"                              "I"
         filed in County Clerks office

11. Appellee Affidavit of State of                "J"                              "J"
         Idaho Resident; see paqe 2

12. Appellants' and Appellee                      "K"                              "K"
         Divorce Decree

13. Appellants' Inability to                     within the
         Pay Cost                                writ


14.      Appellants'   Motion to Sign
         Order and    Notice of Intent




         PLEASE SEE APPENDIXES THAT ARE ATTACH      TO BRIEF FOR WRIT OF MANDAMUS     FOR
         REFERENCE FOR THESE BRIEF   (APPENDIXES HAVE ALREADY     BEEN FILED IN THE BRIEF,
         NO APPENDIXES ARE ATTACH TO AVOID OVERFLOW OF DOCUMENTS)



                                                 -19-
                                  UNSWORN DECLARATION


     1/   Juan Miguel Mata,   TDCJ-ID # 1732873/     beinq presently incarcerated on the


McConnell Unit of Texas Department of Criminal Justice-Institutional Division in


Bee County/   Texas; do declare under penalty of perjury that         the above foregoing


instrument (Appellants'   Brief) are true and correct to the best of my knowledge.

Pursuant to Federal Law [28 U.S.C. 1746 and State Law (V.T.C.A. Civil Practice

and Remedies Code S§132.001-132.00311.




Executed on this the          27th          day of     August                 /2015.




                                                                             / 73^72
                                                        JAN MIGtfEL MATA # 1732873
                                                      APPELLANT:    PRO SE



                                 CERTIFICATE OF SERVICE


     1/   Juan Miguel Mata/   # 1732873/   Appellant do hereby certify that a true and


correct copy of the above foreqoinq described as Appellants1           Brief has been hand

delivered by a third party to Daniel Gonzalez; Dimmit County Attorney & Appli

cants' Attorney at 103 N.     5th St./   Carrizo Springs/   Texas   78834.




Executed on this the      27th       day of           August                  /2O15.




                                                            MIGUEL MATA # 1732873
                                                      APPELLANT:    PRO SE




                                           -20-
  ■-.



  f '.'"
                                                        NO. 2714


    IN THE MATTER OF                                §               IN THE COUNTY COURT
                                                    §
   MARIA ELENA MATA, APPLICANT                      §
                                                    §               OF
   AND                                              §
                                §
   JUAN MIGUEL MATA, RESPONDENT §                                   DIMMIT COUNTY, TEXAS



                                      AGREED PROTECTIVE ORDER

          On    J                   2011, the COURT heard the Application for a Protective Order of MARIA
   ELENA MATA, applicant.


                                   1. Appearances


          Dimmit County appeared represented by the Dimmit County Attorney, Daniel M. Gonzalez.
          Applicant Maria Elena Mata:


                    [   ] appeared in person and by attorney, _^
                         and announced ready.
                    [X ] appeared in person and announced ready.
                    [ ] did not appear and wholly made default.
                    [ ] a record of the proceeding was waived.

          Respondent, Juan Miguel Mata, having been duly and properly cited, and after having been
   properly served with the application and notice of the hearing:

                    [   ] appeared in person and by attorney,
                         and announced ready.
                    [ X] appeared in person, made a general appearance, was provided a copy of the
                        Application and Amended Application For Protective Order, waived service and
                        announced ready.
                  [     ] did not appear and wholly made default.
                  [     ] a record of the proceeding was waived.

                                  2. Jurisdiction


           The court, having considered the pleading and heard the evidence and argument of counsel,
  finds that all necessary prerequisites of the law have been satisfied pursuant to Title 4, Family Code,
  and that this court has jurisdiction over the parties and subject matter of this ca
A True Copy of the original, I Certify
the /£ day of S-epjo"
By / fltUM/jUUL&UJls Deputy
                                                             1
                               <                             t            (
                                                            i
 Page 2
                                   3. Findings
          The Court finds thai applicants and respondent:
             [ X] are members of the same family or household, or
             [ ] have or have had a dating relationship, as defined by Section 71.0021, Family
 Code.


     n    The Court finds that:
            ^family violence, as defined by Section 71.004, Family Code, has occurred and is
 likely to occur in the future, specifically that Respondent will continue to stalk Applicant.
            [ ] the respondent violated a previous protective order while it was in effect.
            [ X] the parties have agreed to the terms of this protective order.

          The Court finds that this protective order is in the best interest of the applicant, the family
 or household, or a member of the family or household.

       The Court finds that applicant and Brandon M. Mata (06-19-2001), Mariela M. Mata (01-
23-2003) and John M. Mata (04-04-2006) are protected individuals under this order.

                                   4. Orders Enforceable by Arrest

          It is ordered that respondent is:
               a. Prohibited from committing family violence as defined in § 71.004 Family
Code or an act in furtherance of an offense under § 42.072, Penal Code, against the applicant and
other protected individuals.
             - b. Prohibited from communicating directly with the applicant and other protected
individuals in a threatening or harassing manner.
                c. Prohibited from communicating a threat through any person to the applicant or
the other protected individuals.
             - d. Prohibited from going within 200 feet of the residence of the applicant of the
other protected individuals located at 1206 North 1 Ith Street, Carrizo Springs, Dimmit County,
Texas, or any other residence where applicant may reside.
                e. Prohibited from going within 200 feet of the place of employment or business
of the applicant or the other protected individuals located (at) (with)                         .
             - f. Prohibited from going within 200 feet of the childcare facility and school(s) of
Brandon M. Mata, Mariela M. Mata, and John M. Mata, located at Carrizo Springs Intermediate
School and Carrizo Springs Elementary School, Carrizo Springs, Dimmit County, Texas.
                 g. Prohibited from possessing a firearm.
               h. Prohibited from the use, attempted use, or threatened use of physical force
against an intimate partner or child that would be reasonably expected to cause bodily injury.
               i. Prohibited from harassing, stalking or threatening a protected individual or
engaging in conduct that would place a protected individual in reasonable fear of bodily injury to
themselves or a child protected under this order.
  Page 3
         [ ] It is further ordered by the Court, after having found good cause, that respondent will
  be required to participate in ten (10) hours of anger management and/or family counseling with
  Maverick County Counseling Service, with the Department of Human Services, or some other
 comparable counseling service.
        [ ] It is further ordered by the Court, after having found good cause, that respondent is
 prohibited from communicating in any manner with a member of the family or household except
 throueh                      .               __, the party's attorney, or person appointed by the
 Court.
           [ ] It is further ordered that respondent is excluded from the residence located at
                                                               , on or before                          ,
 and the sheriff, constable or chief of police shall provide a law enforcement officer, who shall:
                  a. accompany applicant to the residence covered by the order;
                  b. inform the respondent that the court has ordered that respondent be excluded
 from the residence;
                  c. protect the applicant while the applicant takes possession of the residence and
 the respondent takes possession of the respondent's necessary personal property; and
                d. if the respondent refuses to vacate the residence, remove the respondent and
 arrest the respondent for violating this order.



                                  5. Orders Enforceable by Contempt

           The Court hereby incorporates the following attached orders in this Protective Order:

           [ ] Attachment A: Orders Concerning Children.
          [ ] Attachment B: Orders Concerning Property.
          [ ] Attachment C: Orders Concerning Weapons.
          [ ] Attachment D: Orders to Reduce the Likelihood of Violence.

                                  6. Confidentiality of Certain Information

       Pursuant to a request by a member of the family household, it is hereby ordered that the
address and telephone number of the following persons and places be excluded from this order:

                 [ ] a person protected by the order.
                 [ ] the place of employment or business of a person protected by this order.
  i.- i. ,. ,_., f ] *e child-care fadlitv or sch°o1 a child protected by the order attends or in
which the child resides.


       The Clerk of the Court is hereby ordered to strike the information listed above from the
public records of the Court, and maintain a confidential record of the information above for the
use only by the Court.
 Page 4
                                 7. Fees and Costs


          It is ordered that respondent pay the following fees and costs:
                 [ ] Costs of court, including the protective order fee, costs of service of this
 order, and all other expenses incurred in connection with this order, in the amount of $154 25
 payable on or by                2011, to the Office ofthe Dimmit County Clerk.

                 [ ] Reasonable and necessary attorneys fees in the amount of
payable on or by                                      to


                                8. Warnings


                                            THIS ORDER MAY BE PUNISHED FOR




PROVISION OF THIS ORDER. DURING THE TIME IN

UNLESS A COURT CHANGES THE ORDER.




MISDEMEANOR OR FELONY OFFENSE. IF THE ACT




                                               OF THIS PROTECTIVE ORDER MAY
   Page 5




                                 9. Findings in Compliance with Federal Law
         The court finds that:

 participate.    ReSpOndent received actual «** of *» bearing and had an opportunity to
 States Code, sSST' ReSPOndeM "* '"^^ P""""8 PUKUaiM tO Title 18'
                                          ^

                                 10. Order Forwarded


                                                                      t0 *e sheri« of DIMMIT


                                 11. Duration of Protective Order


                                                     0Cmtillue fa effect ^ TANUARY 20.
SS oS hi             ?,     °n *e date ^ Order would otherwise expire the
Responded^
T pt^l code
            H f "confin^nt
                 ^T^ "*or**imprisonment
                             °rder eXpireSpursuant
                                           On *e first anniversary date
                                                   to Section sSk of the

       _ .                        12« Service of Protective Order
       This court finds that the order:
                [X] has been served on Respondent in open court; or
                [ ] has been served on Respondent's attorney; or
injunction; or [ ] ^ ^ perS°naIly Served on resP°ndent in the same manner as a writ on
with Rule 21 A[ ilf3 pb? SeT^°M 'esP°ndent bv registered or certified mail in accordance
wiin Kuie 21 A, Texas Rules of Civil Procedures.
                          c                                c


Page 6


Signed and entered on (he ^ day jffl     /y$"'Ltf£'                                DECLARATION OF INABILITY TO PAY COST


(The following Declaration is made pursuant to the Texas Rales of Civil Proced
ure, Tex.R.App.P.          Rule 20,    Chapter 132 of the Texas Civil Practice and Remedies
Code.)


        COMES NOW,    Juan Miquel Mata,       TDCJ-ID # 1732873,        and declares    that    I am un
able to pay the court costs in this Notice of Appeal,and request leave of the
Court    to proceed       in forma pauperis in this acconiDanvinq Notice to Appeal and
would show the Court the following:


        (1)      I am presently incarcerated in the Me. Connell Unit of Texas Depart
                 ment of Criminal Justice-Institutional Division where I am not per
                 mitted to earn or handle any money.

        (2)      I have no source of Income or spousal income.

        (3)1 currently have $                         credited to me in the Inmate Trust Fund.

        (4)      During my incarceration in the Texas Department of Criminal Justice-
                 Institutional Division.          I have recieved approximately $120.00 per
                 month as gifts from relatives and friends.


        (5)      I neither own nor have an interest in any reality,               stocks,      bonds, or
                 bank accounts and I recieve no interest or dividend               income from any
                 source.




        (6)      I have     4   dependents.

        (7)      I have total debts of approximately $           12,000.00     (child support incl.)

        (8)      I owe g0.CO as restitution.

        (9)      My monthly expenses are approximately $900.00.

        I,    Juan Miguel Mata/       TDCJ-ID #   1732873,   being presently incarcerated in the

Me.   Connell Unit of the Texas Department of Criminal Justice-Institutional Div

ision,       Bee County,    verify and declare under penalty of perjury that the above

foregoing statements are true and correct-




EXECUTED on this          the               day of                  ,   2015




                                                              AJUAN MIGUEL MATA # 1732873
                                                               APPELLANT:      PRO SE
                                      JUAN MIGUEL HATA #1732873
                                             Me. CONNECT, UNIT
                                             3001 5. EMILY DR.
                                         BEEVILLE/       TEXAS   78102

 May 8,2015


 Dimmit County Courthouse
 AIT:  MARIO Z. GARCIA:            DIMMIT COUNTY CLERK
 103 N. 5th St.
 Carrizo Sprinqs,       Texas 78834

 RE: ENCLOSED ARE ORIGINAL MOTION TO SIGN ORDER AMD NOTICE OF INTENT
       STYLE:    MARIA ELENA MATA            V- JOAN MIGUEL MATA
       TRIAL NUMBER:       2714


 Dear Mr Garcia;


 Please accept this letter and its attachment. Enclosed is a Motion to Siqn
 Orders and a Notice of Intent with its Corresponding Orders, Unsworn Declar
 ation and Certificate of Service.

Please file this Motion to Sign Orders and Notice of Intent, and docket it
within your docket sheet as you forward this foreqoinq instruments, to the
Honorable Court, and provide a copy date stamped from the date vour office
recieved this delivering it to the third partv person.

Thank You for your assistance in this matter.




                                                                         fUAN MIGUEL MATA #1732873
                                                                         RESPONDENT:   PRO SE



ENCLOSURE:      ORIGINAL MOTION TO SIGN ORDER
                NOTICE OF INTENT

cc:   File                                           ;
*** Mario Z. Garcia, Dimmit County Clerk***
    Daniel Gonzalez, Dimmit County Attorney
      Honorable Francisco G.         Ponce Office        ■



                FILED
                 IL
         DATE              IS' .20 I $
         AT /    O'CLOCK7J3d
         MARIO Z. GARCIA
         County Clerk, DimmiKlounty. Texa3

         By
                                  JUAN MIGUEL MATA #1732873
                                       He- CONNELL UNIT
                                      3001 S. EMILY DR.
                                    BEEVILLE, TEXAS 78102
   May 8,    2015


   Diramit County Courthouse
   AW: HONORABLE FRANCISCO G. PONCE                           Via Hand Deliver
   103 N. 5th St.
  Carrizo Sprinqs, Texas      78834




                       2714     (-AGREED-

  Dear Honorable Francisco G. Ponce;



 copy of the Motion to Siqn Orders and                                           is a




                                                   the
               You    vour   a3siatance   and




                                                         JUAN MIGUEL MATA #1732873
                                                         RESPONDENT: PRO SE

ENCLOSURE:    ORIGINAL MOTION TO SIGN ORDER
             NOTICE OF INTENT


   File
   Mario Z. Garcia, Dimmit County Clerk
   £aniel?°nZalez' Diimit bounty Attorney
                Francisco G. Ponces' Office*****




                                                                     iff.   £r
                                      NO.       2714

  IN THE MATTER OP

                                            §                          IN THE COUNTY COURT
 MARIA ELENA MATA, APPLICANT
                                            S
 AND                                        $
                                                                       OF
                                            $
 JOAN MIGUEL MATA, RBSPONnRNT
                                                                       DIMMIT COUNTY, TEXAS
                                MOTION TO STEM

TO THE HONORABLE JUDGE OF SAID COURT;
       COHES N0W( JUAN MICUEL           .m       #1732873,




                                                       for   cause




show the followinq:



    on           3,
                                                        to   Modify,


                                                       wotlon




                                                                                   And




                                                                ..^
    clerks' office bv third p.rty hand delivers this fo,Molng ln3truments
    of to date no rulino, corresoondence, detecminetion or re3Donse haa

    from this Honorable Court or the Di«it Countv clerk's office.

                                  IOTICB OP IM1TM1'

          COMES «,. JUAN HIGUE, HATA, »,.„ f 1M)l ^^ fa

   entitled and no*erea cause, files thia notzce OP ITO purauant to
                                   ,   ,   and   £or

   followinq;


      Thia Honorable Court haa faUed to rule on rotiona oroperlv filed in the
  Clerks Office. Reaoondent haa aeeWed reUef throu* a nearino of review, to
  — a determination on thia .otiona with the least, effic.ent, possib.e delav
  and has been unSuccessful. Hes^ent ha, a leaa> inCerest in tHia proceeding
  and ia reaoectfuUv reauestinq to be heard.
        If no response is render Respondent wi,, Oroceed to «,. an W
 for writ or Mandamus, with it3 corres^in, brief. «ter 30 business
 of this motion and notlce;have ^


                                  «-"= «*»* Clerks 0«ice, no response or
 correspondence such actiona win commence.

                                       BMYBt
        mERE^ PREMISES


Court to issue the followinq orders;

     Hespondent pravs for a rulinc, determination, or response on this motions
properly filed in this Court.

    Respondent pravs protective order ,271, be qa^ma UEOn
»3«. alter^tivelv that this order be ^ied, „ at last
  all




                                   °" tte ^ie« °f '"3 motions,
                pravs the Honors court ^ wleh
          Respondent prays for such reHef in law and in equity to which the Respondent
    shows just entitlement.

         Respondent prays for general relief and all nature sought.



                                                  RESPECTFULLY SUBMITTED;
                                                                   r




                                                       MIGUE©MATA;
                                                            & ATfc; #1732873
                                                     PONDENT; PRO SE
                                                  Me. CONNELL UNIT
                                                  3001 S. EMILY DR.
                                                  BEEVILLE, TEXAS 78102


                                          DECLARATKIfJ


   the
   the /
       Me. T    ?^Unit of the Texas Der3' bab» PV
           Connell                             PresentlV incarcerated
                                                         incarcerated on
                                                                      on
                  Unit of the Texas Depart of criminal .ustice-mstitutioL
  Division in Bee County, Texas: do deciare under penalty of perjury that the
            instrument is true and correct to the best of *y Knowledge. Pur
  suant to Federal law [28 U.S.C. 1746 and State Law (V.T.c.A. civil Practice
  and Remedxes Code 132.001-132.003)].                                        practice


  Executed on this the _£^__day of H^                    , 2015.


                                               JUAN Ml^UKL MATA #1732873
                                                                #
                                               RES
                                               RESPONDENT; PR9 SE

                                          OP


      I, Juan Miguel Mata, Respondent, do hereby cerify that a true and correct




     :j3,;hT"•78834andMarioz-
     ,lO3 N. 5th; Carrizo Springs, TX. 78834, .

Executed on this the    f*       dav of
                                                             2015




                                                                       1732873"
                                          No.       2714

     IN THE MATTER OP
                                                §                     IN THE COUNTY COURT
    MARIA ELENft MATA, APPLICANT
                                                §
    AND                                                               OP

                                                §
    JOAN MIGUEL MATA, RESPONDENT
                                                                     DIMMIT COUNTY, TEXAS


                                           ORDER

          ON THIS DAY, came to be heard this Motion to Sign Order, pursuant to
    V.T.C.A. Government Section 12OS.CT

          *. court havin, heacd all euidence apd ^^ ^ ^^

 ***** is entiUed to a nearino and suoh 0RDER be viewed, o0en,
 or vacated, pursuant to and in accordance to Section as.o^M. „ .,.■
             court PIMDS that Respondent «0 ionoer AGREES and the Court is of
OPINION to:

(    ) GRANT
(    ) DENIED

the signinq of any correspondinq order to the motions properly filed.
SIGNED this                aav of
                             y                                    /A.D. 2015.




                                                     HONORABLE FRANCISCO G. PONCE
                                                     DIMMIT COUNTY JUDGE